PHIPPS, Presiding Judge.
Kwambi Ford filed a direct appeal from the trial court’s denial of his motion to dismiss his indictment based upon an alleged violation of his constitutional right to a speedy trial. The Supreme Court of Georgia has recently ruled, however, that such a claim is not directly appealable and that a defendant must follow the interlocutory appeal procedures of OCGA § 5-6-34 (b).* Ford’s appeal is therefore dismissed.**

Appeal dismissed.


Ellington, C. J., and Branch, J., concur.


 Sosniak v. State, 292 Ga. 35, 36 (2) (734 SE2d 362) (2012); Morris v. State, 319 Ga. App. 198 (734 SE2d 926) (2012).


 See Stevens v. State, 292 Ga. 218 (734 SE2d 743) (2012); Morris, supra.